—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered March 5, 1996, convicting defendant, after a jury trial, of murder in the second degree, robbery in the first degree, criminal possession of a weapon in the second degree (two counts) and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, 10 years to life, 8 years to life, 8 years to life, and one year, respectively, unanimously affirmed. .
The court’s predeliberation jury instruction, which defendant characterizes as an “Allen charge”, properly addressed the general nature of the deliberative process and encouraged the jurors to discuss and share their views (see, People v Bowen, 134 AD2d 356, 356-357, lv denied 70 NY2d 929). Although the court did not expressly instruct the jury, as requested by defendant, that each juror was to maintain conscientiously held beliefs, this does not warrant reversal (People v Ford, 78 NY2d 878). Viewed as a whole, the charge was neutral, balanced and noncoercive. Concur — Nardelli, J. P., Williams, Tom, Wallach and Andrias, JJ.